People v Leach (2021 NY Slip Op 01627)





People v Leach


2021 NY Slip Op 01627


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


324 KA 19-00671

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMICHAEL LEACH, DEFENDANT-APPELLANT. 


KELIANN M. ARGY, ORCHARD PARK, FOR DEFENDANT-APPELLANT.

	Appeal from an order of the Wyoming County Court (Michael M. Mohun, J.), dated November 27, 2018. The order denied the petition of defendant to reduce his risk level pursuant to the Sex Offender Registration Act. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order denying his petition pursuant to Correction Law § 168-o (2) seeking to modify the prior determination that he is a level three risk pursuant to the Sex Offender Registration Act (§ 168 et seq.). We conclude that County Court properly denied the petition inasmuch as defendant failed to meet his "burden of proving the facts supporting the requested modification by clear and convincing evidence" (§ 168-o [2]; see People v Hegazy, 170 AD3d 899, 900 [2d Dept 2019]). Defendant failed to preserve for our review his further contention that he was deprived of his right to due process by the alleged inadequacy of the updated recommendation prepared by Board of Examiners of Sex Offenders
(§ 168-o [4]; see generally People v Willis, 130 AD3d 1470, 1471-1472 [4th Dept 2015]; People v Akinpelu, 126 AD3d 1451, 1452 [4th Dept 2015], lv denied 25 NY3d 912 [2015]) and, in any event, we conclude that defendant's contention lacks merit.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court